Exhibit 1 INCREDIMAIL BOARD APPROVES FINAL $0.43 PER SHARE DIVIDEND FOR 2 RECORD AND PAYMENT DATES TEL AVIV, ISRAEL – April 14, 2010 - IncrediMail Ltd. (NASDAQ: MAIL) an Internet company, today announced that its Board of Directors approved a final cash dividend for 2009 of $0.43 a share, totaling approximately $4.1 million.This dividend is in addition to the interim dividend of $0.40 per share already distributed December 30, 2009, bringing the total dividend for 2009 to $0.83 per share. The record date has been set as the close of the NASDAQ Global Market on April 27, 2010.The dividend will be payable to the Company's shareholders of record with a payment date on or about May 11, 2010. The dividend will be paid to the Company's shareholders net of taxes withheld at the source pursuant to the applicable provisions of Israeli law. About IncrediMail Ltd. IncrediMail Ltd. (NASDAQ:MAIL - News) is an internet company that develops customized, downloadable graphic consumer applications used to generate search related revenues and designs, markets and delivers high end personal desktop software. The company’s award winning e-mail client product, IncrediMail Premium, is sold in over 100 countries in 10 different languages. Other products include, HiYo a graphic add-on to instant messaging software, Magentic, a wallpaper and screensaver software, and PhotoJoy, software for presenting digital personal photos. Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words “believe,” “expect,” “intend,” “plan,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in the markets in which the Company operates and in general economic and business conditions, loss of key customers and unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy, legal, regulatory and government administrative approvals and processes and various other factors, both referenced and not referenced in this press release, and any such factors could affect or prevent the payment of the dividend or the implementation of any buyback programs described in this release. Various risks and uncertainties may affect the Company and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time. The Company does not assume any obligation to update these forward-looking statements. Contact Information For further information please contact: Jeff Holzmann IncrediMail NY, President Jeff@IncrediMail.com Todd Fromer / Marybeth Csaby KCSA Strategic Communications (212) 896-1215 / 212-896-1236 tfromer@kcsa.com/ mcsaby@kcsa.com
